 


109 HRES 1070 EH: Expressing the sense of the House of Representatives that Members of the House should actively engage with employers and the American public at large to encourage the hiring of members and former members of the Armed Forces who were wounded in service and are facing a transition to civilian life. 
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1070 
In the House of Representatives, U. S.,

December 5, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives that Members of the House should actively engage with employers and the American public at large to encourage the hiring of members and former members of the Armed Forces who were wounded in service and are facing a transition to civilian life.  
 
 
Whereas United States soldiers, sailors, airmen, and Marines continue to make significant personal sacrifices to protect and defend the Nation; 
Whereas since the start of Operation Iraqi Freedom and Operation Enduring Freedom in late 2001 over 1,406,000 members of the Armed Forces have served overseas in combat theaters of operations; 
Whereas over 22,900 members of the Armed Forces have been wounded in theater and as a result of their injuries many have been separated from their respective service; 
Whereas as a result of required separation from military service due to their injuries incurred while in service, these members of the Armed Forces are transitioning to civilian careers; 
Whereas recent statistics from the Bureau of Labor Statistics show that the transition from military service to a civilian career can be difficult, with veterans who are age 20 through 24 experiencing a jobless rate 3 times the national average; and 
Whereas Members of Congress could provide assistance in making businesses and employers aware of the unique skills of wounded veterans and thereby help reduce the jobless rate for wounded veterans: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)Members of the House should actively engage with employers and the American public at large to encourage the hiring of members and former members of the Armed Forces who were wounded in service and are facing a transition to civilian life; 
(2)a strong relationship should be forged between Congress, local businesses, and members and former members of the Armed Forces referred to in paragraph (1) towards the goal of finding employment for those who have sacrificed so much; and 
(3)Members should carry out the types of activities described in this resolution in accordance with regulations promulgated by the Committee on Standards of Official Conduct and the Committee on House Administration. 
 
Karen L. HaasClerk.
